DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Amendment
	In response to the amendment field October 5, 2022, amended claim 1 is acknowledged.  The following new grounds of rejection are set forth:
Claim Objections
Claim 22 is objected to because of the following informalities:  the claim recites “a multiple-use portion comprising an rounded housing” in line 15 of the claim, which is grammatically incorrect.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 10 and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “when the multiple-use portion and the single-use portion are assembled into said handheld portion” (see lines 15-16) which is unclear and leads to confusion.  It appears the Applicant is attempting to claim the multiple-use portion and the single-use portion are assembled to form the handheld portion when the multiple-use portion and the single-use portion are mated/interlocked with one another.   Examiner advises the Applicant to clarify and define the structure of the single-use portion which interlocks/mates with the multiple-use portion, to thereby define the handheld portion as a whole.  The current claim lanague is leads to confusion as to how the multiple-use portion and the single-use portion “are assembled into said handheld portion” when the two separate components form the handheld portion as a whole when mated to another. Appropriate clarification and correction is required.
Claim 1 recites “and includes manually operated controls over operations of said camera modules and is configured to supply image data form said camera module to said computer processing system over said cable” (see lines 26-28) which leads to confusion as to how the control over operations is performed.  Examiner advises the Applicant to clarify and define the claim to recite “and includes manually operated buttons configured to control operations of said camera module” to avoid confusion when interpreting the claim.  Appropriate clarification and correction is required.
Claim 1 recites “whereby all said couplers and an interface between the multiple-use and single-use portions are spaced from the cannula both along the cannula axis and along said handle axis that is transverse to said cannula axis” which leads to confusion as to how the couplers and interface can be located along both axes, if the handle axis is traverse to the cannula axis?  Rather, it appears the couplers and interface are spaced from the cannula axis, along the handle axis which is transverse to the cannula axis.   Appropriate clarification and correction is required.
Claim 1 recites the limitation "said manual control" in line 44 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  Furthermore, it is unclear if the “said manual control” is referring to the “manual rotation control” or the “manually operated controls” previously defined within the claim.   Appropriate clarification and correction is required.
It is noted, claims 2-3 recite a “third sensor” which infers that there is a second sensor within the device, however no second sensor is claimed.  
	Claims 2-8, 10 and 21 are rejected as being necessarily dependent upon claim 1.  
The term “sufficient” in claim 22 is a relative term which renders the claim indefinite. The term “sufficient” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what a “sufficient” sized gap would be for a user’s hand to grasp a handle as claimed, as it is known a user’s hand may vary greatly in size (i.e. male vs female).  Appropriate clarification and correction is required.
Allowable Subject Matter
Claims 1 and 22 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-8, 10 and 21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8, 10 and 21-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J KASZTEJNA whose telephone number is (571)272-6086. The examiner can normally be reached M-F, 7AM--3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J KASZTEJNA/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        
10/12/2022